Citation Nr: 1441731	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  12-04 827A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for a service-connected bilateral knee disability.

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected right long (third) finger hyperkeratotic nodule.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to August 2009.
 
This matter come to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

In August 2014, the Veteran's representative asked for clarification on the status of the Veteran's claim for stress incontinence.  The Board notes that in November 2011, the RO granted service connection and assigned an initial noncompensable rating for stress incontinence.  In March 2012, the Veteran submitted a Notice of Disagreement on a Form 9.  The Veteran was issued a Statement of the Case on the issue in September 2013.  However, the Veteran never perfected her appeal.  As such, the issue of an increased rating for service-connected stress incontinence is not before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is needed before the Board can adjudicate the claims. 

The Veteran seeks higher initial disability ratings for her service-connected bilateral knee and right hand disabilities.  She was last afforded a VA examination in July 2009 in connection with these issues.

In a September 2010 statement in support of her claims, the Veteran complained of worsening symptoms of both her bilateral knee disabilities and her right hand.  Specifically, the Veteran stated that her knees were a constant source of pain, doctors have made several attempts to slow the rapid degradation in her knees without success, she has received injections in her knees to relieve the pain, and she has undergone countless hours of physical therapy, as well as right knee surgery.  

With respect to the service-connected hyperkeratotic nodule on her right long finger, the Veteran stated that she recently underwent surgery to remove a growth from her finger which interfered with the use of her right hand.  She stated that she developed a keloidal scar at the surgery site which resulted in extended painful physical therapy and almost constant radiating pain. 

As the evidence suggests that the Veteran may be experiencing worsening symptoms, more contemporaneous medical findings are needed to evaluate the disabilities on appeal.  See 38 C.F.R. § 5103A; 38 C.F.R. § 3.159.  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the current severity of her service-connected bilateral knee disabilities.  The examiner should review the Veteran's claims file prior to the examination.  All appropriate tests and studies, including X-rays and range of motion studies of the right and left knees, reported in degrees, should be accomplished.  All findings should be made available to the examiner prior to the completion of his or her report, and all clinical findings should be reported in detail.

The examiner must render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the service-connected bilateral knee disabilities.  If pain on motion is observed, the examiner must indicate the point at which pain begins. 

The examiner must identify all impairments affecting both knees.  The examiner should specifically indicate whether arthritis is present and, if so, whether this is supported by X-ray findings.  The examiner must report whether there is recurrent subluxation or lateral instability of the knees and, if so, whether such is best characterized as "slight," "moderate," or "severe."  The examiner should also indicate whether there is ankylosis, dislocation or removal of cartilage, impairment of the tibia or fibula, or genu recurvatum in either of the knees.

2.  Then schedule the Veteran for a VA hand and finger examination to determine the current severity of her service-connected right long (third) finger hyperkeratotic nodule disability.  The examiner should review the Veteran's claims file prior to the examination.  

The examiner should describe all symptomatology associated with the right long finger disability, including any neurologic disability found that is related to the disability. 

The examiner should further indicate whether the disability has caused resulting functional limitation of other digits or interference with the overall function of the hand.  A rationale for any opinion expressed should be provided.

3.  Then readjudicate the issues on appeal.  If any benefit sought remains denied, issue an appropriate Supplemental Statement of the Case (SSOC) and provide the Veteran and her representative an opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



